PER CURIAM.
The appellant appeals from convictions and sentences on three counts of burglary and one count of petit theft. Appellant’s counsel has filed an Anders1 brief and no brief has been filed by the appellant on his own behalf although opportunity was given therefor by the Court. With one exception, our examination of the record reveals no reversible error. The exception is that the sentence of incarceration imposed for petit theft was in excess of that which is provided for by law. Although the maximum sentence for petit theft, a second degree misdemeanor, is sixty days, the sentence imposed was six months.
On remand, the trial court shall amend that sentence to a term of sixty days.
Affirmed in part and Reversed in part and Remanded for the entry of an amended sentence under Count 4.
ERVIN, SMITH and NIMMONS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).